Title: Treasury Department Circular to the Collectors of the Customs, 11 December 1790
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs


Treasury DepartmentDec. 11. 1790
Sir
The Comptroller of the Treasury having happily recovered his health, and being consequently able to superintend as usual the business of his office, I am to request that you will in future make your applications to him on all questions or enquiries relative to the forms transmitted to you and to the mode of acting in cases arising under them. Such enquiries as you may have addressed to me prior to the receipt of this letter I shall take care to have duly answered either from this office or that of the Comptroller.
I am, Sir, very respectfully   Your obedt. servant
A Hamilton
